DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prosecution on the merits of this application is reopened on claims 1-20 which are considered unpatentable for the reasons indicated below: 
Reference in IDS filed 06/08/2022 was found to teach the claimed limitations. See below.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 7, 9, 11, 13, and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by AHN et al (US 2015/0124370).
Regarding claim 1,  Ahn discloses a multilayer ceramic capacitor (Figs. 1-4, all) comprising: a ceramic multilayer body (110, Fig. 2, body) including a plurality of ceramic layers (Fig. 2, 111) and a plurality of internal electrodes (Fig. 2, 121/122) that are layered (Fig. 2), the ceramic multilayer body including a pair of main surfaces (Fig. 2, top and bottom) opposed to each other in a height direction (Fig. 1, T direction, up and down), a pair of side surfaces (Fig. 2, sides in and out of page) opposed to each other in a width direction (Fig. 1, W direction, into and out of page) orthogonal or substantially orthogonal to the height direction (Fig. 2), and a pair of end surfaces (Fig. 2, left and right sides) opposed to each other in a length direction (Fig. 1, W direction, left to right) orthogonal or substantially orthogonal to both of the height direction and the width direction (Fig. 1); a conductor layer (Fig. 2, 131, 132) covering each of the end surfaces of the ceramic multilayer body and electrically connected to the internal electrodes (Fig. 2); an insulating layer (Fig. 2, 141,142) disposed on each of the end surfaces of the ceramic multilayer body and completely covering the conductor layer on the end surfaces (Fig. 2); and an external electrode (Fig. 2, 151, 152) electrically connected to the conductor layer (131, 132); wherein the conductor layer extends to a portion of each of the main surfaces of the ceramic multilayer body (Fig. 2, 131, 132, on top and bottom); and a portion of each of the main surfaces of the ceramic multilayer body is exposed from each of the insulating layer and the external electrode (Fig. 2, 111 exposed at middle of top and bottom).
Regarding claim 7,  Ahn further discloses that the external electrode (151) is rectangular or substantially rectangular when viewed in the height direction and covers a portion of at least one of the main surfaces (Fig. 3).  
Regarding claim 9,  Ahn further discloses that the internal electrode (121/122) and the conductor layer (131) include a same metal component ([0051 and 0056] Cu).  
Regarding claim 11,  Ahn further discloses that a side-surface insulating layer is provided on each of the side surfaces of the ceramic multilayer body (Fig. 1, the insulating layer 141/142 extended to side surfaces).  
Regarding claim 13,  Ahn further discloses that the plurality of ceramic layers include BaTiO3 as a main component ([0047]).  
Regarding claim 17,  Ahn further discloses that the insulating layers has a thickness of not smaller than about 5 µm and not larger than about 30 µm (Table 1, example 1).  
Regarding claim 18,  Ahn further discloses that the external electrode includes an underlying external electrode layer (Fig. 2, 151/152), a first plated layer (Ni layer [0069]), and a second plated layer (Sn layer [0069]).  
Regarding claim 19,  Ahn further discloses that the underlying external electrode layer includes Cu as a main component ([0066]), the first plating layerApplication No. 16/925,350 April 28, 2022Reply to the Office Action dated February 8, 2022Page 5 of 12includes Ni as a main component ([0069]), and the second plating layer includes Sn as a main component ([0069]).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 10, and 15 are is/are rejected under 35 U.S.C. 103 as being unpatentable over AHN et al (US 2015/0124370) in view of Choi (US 9786434).
Regarding claim 2,  Ahn fails to teach the claim limitations. 
Choi teaches that a dimension (Fig. 3, BW1) in the length direction (Fig. 1, L) of a portion of the conductor layer (Fig. 3, 31) that extends to each of the main surfaces (Fig. 3, top and bottom surfaces) is equal to or larger than about 2 µm (280-380 µm [col 2, lines 55-57]).  
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of Choi to the invention of Ahn, in order to construct a device wherein contact area is increase thus improving connection strength, in order to construct a device wherein the ESL can be reduced as the gap between external electrodes is made small.
Regarding claim 10,  Ahn fails to teach the claim limitations. 
Choi teaches that the same metal component is Ni or an Ni alloy (col 6, lines 52-58]).  
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of Choi to the invention of Ahn, in order to construct the devices using known specifications and designs in the art to meet user needs based on known design possibilities so that the device may operate as intended.
Regarding claim 15,  Ahn fails to teach the claim limitations. 
Choi teaches that the conductor layer has a thickness of not smaller than about 3 µm and not larger than about 10 µm ([5 µm [col 2, lines 66-67]).  
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of Choi to the invention of Ahn, in order to construct the devices using known specifications and designs in the art to meet user needs based on known design possibilities so that the device may operate as intended.

Claim(s) 3, 6, 12, 14, 16, and 20 are is/are rejected under 35 U.S.C. 103 as being unpatentable over AHN et al (US 2015/0124370) in view of MASUNARI (US 2017/0256359).
Regarding claim 3,  Ahn fails to teach the claim limitations. 
MASUNARI teaches that the insulating layer (Fig. 5, 42]) includes ceramics ([0063]).  
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of MASUNARI to the invention of Ahn, in order to construct the devices using known materials in the art to meet user needs based on known design possibilities so that the device may operate as intended.
 Regarding claim 6,  Ahn fails to teach the claim limitations. 
MASUNARI teaches that the plurality of internal electrodes each have a thickness equal to or smaller than about 1 µm ([0044]). 
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of MASUNARI to the invention of Ahn, in order to construct the devices using known specifications in the art to meet user needs based on known design possibilities so that the device may operate as intended.
Regarding claim 12,  Ahn fails to teach the claim limitations. 
MASUNARI teaches that each of the plurality of ceramic layers has a thickness of not smaller than about 0.3 µm and not larger than about 2.0 µm ([0038]). 
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of MASUNARI to the invention of Ahn, in order to construct the devices using known specifications in the art to meet user needs based on known design possibilities so that the device may operate as intended.
Regarding claim 14,  Ahn fails to teach the claim limitations. 
MASUNARI teaches that the plurality of internal electrodes each have a thickness equal to or smaller than about 10 µm ([0044]). 
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of MASUNARI to the invention of Ahn, in order to construct the devices using known specifications in the art to meet user needs based on known design possibilities so that the device may operate as intended.
Regarding claim 16,  Ahn fails to teach the claim limitations. 
MASUNARI teaches that the insulating layer and the plurality of ceramic layers include a same material (barium titanate [0038 and 0063]). 
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of MASUNARI to the invention of Ahn, in order to construct the devices using known materials in the art to meet user needs based on known design possibilities so that the device may operate as intended.
Regarding claim 20,  Ahn fails to teach the claim limitations. 
MASUNARI teaches that the underlying external electrode layer (Fig. 5, 24a) includes glass ( [0052]). 
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of MASUNARI to the invention of Ahn, in order to construct the devices using known materials in the art to meet user needs based on known design possibilities so that the device may operate as intended.

Claim(s) 4-5 are is/are rejected under 35 U.S.C. 103 as being unpatentable over AHN et al (US 2015/0124370) in view of LEE et al (US 2015/0318111).
Regarding claim 4,  Ahn fails to teach the claim limitations. 
LEE teaches that the conductor layer includes ceramics ([0055]). 
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of LEE to the invention of Ahn, in order to construct the devices using known materials in the art to meet user needs based on known design possibilities so that the device may operate as intended.
Regarding claim 5,  Ahn, as modified by LEE, further teaches that a content of the ceramics in the conductor layer is equal to or lower than about 20 wt % (LEE [0063]).  

Claim(s) 8 are is/are rejected under 35 U.S.C. 103 as being unpatentable over AHN et al (US 2015/0124370) in view of FUKUMURA (US 2019/0131076).
Regarding claim 8,  Ahn fails to teach the claim limitations. 
FUKUMURA teaches that the external electrode (Fig. 1, 24a/24b) covers the insulating layer (Fig. 1, 30a/30b), a portion of both of the main surfaces (Fig. 1, 24a/24b on top and bottom surface in X direction), and a portion of both of the side surfaces (Fig. 1, 24a/24b on side surfaces in Y direction).  
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of FUKUMURA to the invention of Ahn, in order to construct the devices using known element placements in the art to meet user needs based on known design possibilities so that the device may operate as intended.

Additional Relevant Prior Art:
MOTOKI et al (US 2010/0290172) teaches relevant art in Fig. 1.
MORI et al (US 2015/0084487) teaches relevant art in Fig. 1-2.
PARK et al (US 2017/0164479) teaches relevant art in Fig. 2C.
Lee et al (US 10366834) teaches relevant art in Fig. 1-3.
YANG et al (US 2019/0385795) teaches relevant art in Fig. 1-3.
Han et al (US 10770232) teaches relevant art in Fig. 6.
Kim et al (US 2021/0082622) teaches relevant art in Fig. 6.

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MCFADDEN whose telephone number is (571)270-5649. The examiner can normally be reached M-T 8am-9pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL P MCFADDEN/              Primary Examiner, Art Unit 2848